ICJ_156_CertainDocumentsSeizure_TLS_AUS_2014-03-03_ORD_01_NA_01_EN.txt.                      163




                                 DISSENTING OPINION OF JUDGE KEITH



                       1. I regret that I cannot agree with two of the measures the Court has
                     adopted. My regret is the greater for I do have some understanding of the
                     “deep offence and shock” felt in Timor‑Leste about the actions of ASIO
                     to which the Agent of Timor‑Leste referred at the outset of this proceed‑
                     ing. I do not however consider that grounds for adopting the measures
                     have been established.
                       2. In its Application, Timor‑Leste listed as its main legal grounds its
                     property and other rights in the documents and data sent to, held by,
                     received from or prepared by its legal representatives and legal advisers,
                     (a) generally, (b) in the course of the provision of legal advice to it, and
                     (c) in the course of preparation for litigation in which it is engaged as a
                     party. “These rights exist under customary international law and any rel‑
                     evant domestic law, and as a consequence of the sovereignty of Timor‑Leste
                     under international law”. The request for provisional measures adopts a
                     broader position, going beyond the arbitration, by including among the
                     consequences it seeks to avoid Australia being able to inform itself of (1)
                     privileged advice given to Timor‑Leste by its advisers relating to the
                     Timor Sea and its resources, (2) Timor‑Leste’s position in relation to those
                     matters, and (3) other matters, confidential to Timor‑Leste, treated in the
                     documents and data.



                        3. The undertaking of non‑communication of the material seized,
                     given by the Australian Attorney‑General on 4 December 2013, related
                     only to those individuals involved in the arbitration, as did that of
                     19 December to the Arbitral Tribunal ; on 23 December that undertaking
                     was extended to these proceedings (paragraph 37 of the Order). However,
                     at this point, the undertakings did not extend to the other matters included
                     by Timor-Leste in its request and listed at the end of the last paragraph.
                        4. While it is not surprising that the broader claims made by Timor‑Leste
                     in its request filed on 17 December were not addressed in the undertakings
                     given by Australia just two and six days later on 19 and 23 December, it is
                     not the case, as Australia claimed in the hearings, that those matters were
                     raised “for the first time” at the beginning of the hearings. Australia was
                     equally in error when it stated that it would much have preferred that
                     Timor‑Leste had taken up the Court’s invitation to file written observa‑
                     tions so that the charges it made the previous day could have been made
                     with precision. The Court issued no such invitation.


                     20




8 CIJ1061.indb 168                                                                                  25/03/15 08:46

                     164 	            seizure and detention (diss. op. keith)

                        5. Timor‑Leste, in the first round of the hearings on 20 January 2014,
                     emphasized the additional matters listed in its request and, as well, what
                     it saw as the lack of binding force, at least at the international level, of the
                     undertakings given by the Attorney‑General. That led to the filing the
                     next day by Australia of a further undertaking, dated 21 January 2014, by
                     the Attorney‑General (quoted in part in paragraph 10 below). The under‑
                     taking of non‑communication now (1) applies until final judgment or
                     until further or earlier order of the Court and (2) extends to “any part of
                     the Australian Government for any purpose relating to the exploitation
                     of resources in the Timor Sea or related negotiations”.


                       6. In the second round of the oral hearings, the Agent of Timor‑Leste
                     and both of its counsel addressed the new undertaking. One counsel said
                     that “only now does it extend to maritime delimitation matters”. He
                     asked that it be backed by an Order of the Court that deals with the treat‑
                     ment of the materials. He made no comment about any specific gap in the
                     coverage of the undertaking. The second counsel stated that they would
                     look at the new undertaking with interest in the light of Australia’s
                     responses to the questions put to it by Members of the Court. He made
                     no reference to the widened scope of the new undertaking. It would be
                     good, he said, to hear the Agent of Australia say unambiguously that
                     Australia accepts that the undertaking given on 21 January is binding on
                     Australia, vis-à-vis Timor‑Leste, under international law. The Agent of
                     Timor‑Leste repeated that they awaited with interest Australia’s answers
                     to the questions.

                         7. In the second round Australia answered the questions put to it by
                     Members of the Court. Further, its Agent repeated that the Attorney-
                     General has the actual and ostensible authority to bind Australia as a
                     ­matter of national law and international law. He continued : “Australia
                      has made the undertakings, Australia will honour them”. The last relevant
                      step in this process is that Timor‑Leste, in exercise of its opportunity to
                      comment in writing on the answers given by Australia, said, in its letter of
                      27 January 2014, that, except in one respect, it did not find it necessary to
                      comment on the answers at the provisional measures stage. The exception
                      was to state its understanding of the scope of one particular undertaking
                      given in those answers. Australia has not questioned that understanding.



                        8. The important points for me arising from those events are that
                     Timor‑Leste sought and received a broader undertaking, both temporally
                     and substantively, and a clear acknowledgment, as I read Australia’s
                     statements, that the undertakings are binding on Australia as a matter of
                     international law. I consider the two matters in turn.


                     21




8 CIJ1061.indb 170                                                                                      25/03/15 08:46

                     165 	            seizure and detention (diss. op. keith)

                        9. In respect of the first, so far as the temporal scope of the undertak‑
                     ing is concerned, the undertakings have two different elements, the second
                     of which runs into the latest undertaking’s substantive scope. The first is
                     that the undertaking of 21 January 2014 now applies “until final judg‑
                     ment or until final order or earlier order of the Court”. That extent
                     exactly meets the incidental, interim and conservatory function of provi‑
                     sional measures of protection in relation to the principal proceeding. To
                     turn to the second element, the principal relevant undertaking is one of
                     non-communication whereas on 23 December 2013 the Attorney‑General
                     had instructed that the material would be sealed, but only until 22 Janu‑
                     ary 2014. That difference between non‑communication to certain persons
                     for certain purposes and sealing for all purposes leads into the substantive
                     scope of the undertaking.
                        10. Like the Court, I proceed on the basis that the plausible right at
                     issue in this case is the right of a State to enjoy a confidential relationship
                     with its legal advisers, in particular, in respect of disputes with another
                     State which are or may be the subject of litigation or negotiation or other
                     form of peaceful settlement. The State should not in principle be at risk
                     of that relationship being interfered with by the other party to the dispute
                     (see Order, para. 27). In this case, to return to the elaboration which
                     Timor‑Leste provided in the course of the proceedings and to repeat it,
                     the confidential relationship relates to (1) privileged advice given to
                     Timor‑Leste by its advisers relating to the Timor Sea and its resources,
                     (2) Timor‑Leste’s position in relation to those matters, and (3) other mat‑
                     ters, confidential to Timor‑Leste, treated in the documents and data. The
                     most relevant part of the undertaking given by the Attorney-General in
                     his letter of 21 January reads as follows :


                          “that until final judgment in this proceeding or until further or earlier
                          order of the Court :

                          1. I will not make myself aware or otherwise seek to inform myself
                             of the content of the Material [seized from the law firm] or any
                             information derived from the Material ; and

                          2. Should I become aware of any circumstance which would make it
                             necessary for me to inform myself of the Material, I will first bring
                             that fact to the attention of the Court, at which time further under‑
                             takings will be offered ; and
                          3. The Material will not be used by any part of the Australian
                             Government for any purpose other than national security purpo‑
                             ses (which include potential law enforcement referrals and prose‑
                             cutions) ; and
                          4. Without limiting the above, the Material, or any information
                             derived from the Material, will not be made available to any part

                     22




8 CIJ1061.indb 172                                                                                     25/03/15 08:46

                     166 	            seizure and detention (diss. op. keith)

                             of the Australian Government for any purpose relating to the
                             exploitation of resources in the Timor Sea or related negotiations,
                             or relating to the conduct of :
                              (a) these proceedings ; and
                              (b) the proceedings in the Arbitral Tribunal [constituted under
                                  the 2002 Timor Sea Treaty].”
                     Paragraph 4 is the critical part of the undertaking. In so far as its intro‑
                     ductory phrase may be seen as referring to national security purposes
                     (subpara. 3), the Solicitor‑General provided the clarification that the mat‑
                     ters included in subparagraph 4 “fall outside the ‘national security’ pur‑
                     pose referred to in subparagraph 3” (CR 2014/4, p. 20, see also page 21 in
                     respect of any criminal proceeding). When subparagraph 4 is read in
                     accordance with that clarification, it seems to me to match in full the
                     scope of the particular interests which Timor‑Leste considers to be at risk
                     of irreparable prejudice. Accordingly, I am not surprised that Timor‑Leste
                     in its letter of 27 January did not identify any gaps in the coverage of the
                     new undertaking. It did not point to any remaining element of risk of
                     irreparable prejudice to its rights and interests.

                        11. There remains the question whether the undertaking binds Austra‑
                     lia as a matter of international law. I have no doubt that it does. As the
                     Court says, Australia’s good faith in complying with that commitment is
                     to be presumed (Order, para. 44).

                        12. Given both the scope of the undertaking and its binding character,
                     for me the matter of weighing Australia’s concerns and its rights and
                     interests relating to the disclosure of its agents’ identities and intelligence
                     methods does not arise. Any imminent risk of irreparable prejudice to
                     Timor-Leste is removed by the most recent undertaking given by the
                     Attorney-General on behalf of Australia, read with the clarifications pro‑
                     vided by its Solicitor-General.
                        13. My votes on this Order in no way prejudge the positions I may
                     take on questions concerning the jurisdiction of the Court, the admissibil‑
                     ity of the Application or the merits as they arise later in these proceed‑
                     ings. As the Court says, the Order does not affect the rights of the Parties
                     to submit arguments on those matters.


                                                                     (Signed) Kenneth Keith.




                     23




8 CIJ1061.indb 174                                                                                     25/03/15 08:46

